Citation Nr: 9934230	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for herpes zoster (Ramsay Hunt Syndrome) with left facial 
paralysis and pruritic rash, on appeal from the initial grant 
of service connection, to include whether a separate 
evaluation is warranted for tinnitus.

2.  Permanency of the 20 percent disability rating currently 
in effect for service-connected epididymitis, hematuria, and 
left renal cyst mass.

3.  Permanency of the 10 percent disability rating currently 
in effect for service-connected right calcaneal spur and 
plantar fasciitis.

4.  Permanency of the 10 percent disability rating currently 
in effect for service-connected residuals of right knee 
meniscectomy.

5.  Entitlement to a separate evaluation for service-
connected right foot and right knee disorders based on 
arthritis of two major joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, (a) 
granted service connection for epididymitis, hematuria, and 
left renal cyst mass, with assignment of a zero percent 
disability rating; (b) granted service connection for right 
calcaneal spur and plantar fasciitis, with assignment of a 
zero percent disability rating; (c) granted service 
connection for residuals of right knee meniscectomy, with 
assignment of a zero percent disability rating; (d) granted 
service connection for hemorrhoids, with assignment of a zero 
percent disability rating; and (e) granted service connection 
for herpes zoster (Ramsay Hunt Syndrome) with residuals of 
left facial paralysis and pruritic rash, with assignment of a 
10 percent disability rating.  The veteran perfected his 
appeal as to higher ratings for these disorders.

An April 1998 rating decision (a) granted a 20 percent 
disability rating for epididymitis, hematuria, and left renal 
cyst mass; (b) granted a 10 percent disability rating for 
right calcaneal spur and plantar fasciitis; (c) granted a 10 
percent disability rating for residuals of right knee 
meniscectomy; (d) confirmed the assignment of a zero percent 
disability rating for hemorrhoids; and (e) confirmed the 
assignment of a 10 percent disability rating for herpes 
zoster (Ramsay Hunt Syndrome).

On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
However, the veteran may expressly limit his appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  Id. at 39 (citing 
cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  

In response to the April 1998 rating decision, the veteran 
submitted a statement in May 1998 indicating that he agreed 
with the RO's evaluation of his service-connected 
epididymitis, hematuria, and left renal cyst mass; right 
calcaneal spur and plantar fasciitis; residuals of right knee 
meniscectomy; and hemorrhoids.  By agreeing with the 
disability ratings assigned for these conditions, the veteran 
effectively withdrew his appeal as to these issues.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204 (1999).  
Therefore, the issues of higher ratings for these conditions 
are not before the Board.  The veteran did continue to 
disagree with the RO's evaluation of his service-connected 
Ramsay Hunt Syndrome; therefore, this issue remains before 
the Board. 

The April 1998 rating decision, in pertinent part, determined 
that the evaluations assigned for the veteran's service-
connected epididymitis, hematuria, and left renal cyst mass; 
right calcaneal spur and plantar fasciitis; and residuals of 
right knee meniscectomy were not permanent since there was a 
likelihood of improvement and indicated that these 
evaluations were subject to a future review examination.  For 
the reasons discussed below, the Board finds that the veteran 
has filed a notice of disagreement with the RO's conclusion 
that these disabilities are not permanent in nature, thereby 
initiating an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.  These issues are the 
subject of the REMAND herein.

Although the veteran has agreed with the evaluations assigned 
for his right foot and right knee disorders, he maintains 
that he is entitled to a separate evaluation for these 
conditions under Diagnostic Code 5003 based on arthritis of 
two major joints.  For the reasons discussed below, the Board 
finds that the veteran has filed a notice of disagreement 
with the RO's failure to consider this issue, thereby 
initiating an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.  This issue is also the 
subject of the REMAND herein.

In accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
additional evidence developed subsequent to the issuance of 
the most recent supplemental statement of the case was 
referred to the veteran's representative in November 1999.  
The veteran's representative responded in November 1999 that 
it had no further argument or comment to present. 


FINDINGS OF FACT

1.  The veteran's claim for a higher rating for residuals of 
Ramsay Hunt Syndrome is plausible, and sufficient evidence 
has been obtained for correct resolution of this claim.

2.  The veteran's residuals of Ramsay Hunt Syndrome are mild 
ptosis of the left upper eyelid, incomplete paralysis of the 
seventh (facial) cranial nerve, and tinnitus.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation for herpes zoster (Ramsey-Hunt's Syndrome) with 
left facial paralysis and pruritic rash, and VA has satisfied 
its duty to assist him in development of this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating higher than 10 
percent for herpes zoster (Ramsay Hunt Syndrome) with left 
facial paralysis and pruritic rash have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.27, 4.118, Diagnostic Code 7806 and 7816, 
4.120, and 4.124a, Diagnostic Code 8207 (1999).

3.  The criteria for assignment of a separate 10 percent 
disability rating, and no higher, for tinnitus as a residual 
of herpes zoster (Ramsay Hunt Syndrome) were met as of June 
11, 1999.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.14 (1999); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998 and 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1994, the veteran was diagnosed with herpes zoster 
(Ramsay Hunt Syndrome).  The lesions were present along the 
distribution of the seventh cranial nerve, along the left 
side of the neck and behind the left ear.  There were no 
herpetic lesions in the eye.  He did not have severe otalgia, 
and there was no evidence of involvement of the vestibular 
apparatus.  He had residual mild left eye ptosis during 
service, and the herpes zoster resolved by February 1995. 

A July 1997 rating decision, inter alia, assigned a 10 
percent disability rating for the left facial paralysis and 
pruritic rash resulting from the veteran's herpes zoster.  In 
his notice of disagreement, he stated that the facial 
paralysis was exaggerated when he was tired or stressed.  

In January 1998, the veteran underwent VA physical 
examinations.  He complained of slight ptosis of the left 
eye, decreased hearing, tinnitus, and occasional tingling of 
the face that was aggravated by fatigue and stress.  He had 
had occasional recurrences of a hyperpigmented rash on the 
left side of the neck, but this was not as severe as the 
prior occurrence.  Examination showed no skin lesions or 
rashes.  There was slight ptosis of the left upper eyelid.  

The report of the neurological examination indicated that the 
veteran's cornea and vision had been preserved.  He reported 
tinnitus that troubled him when it was quiet.  The tinnitus 
was localized from the brow and mid-face to the left side.  
He again indicated that he had recurrences of the rash, but 
upon questioning this appeared to be an electrical sensation 
as though ants were crawling on the left side of the face or 
like electricity was passing through his face from time to 
time.  He was most aware of these symptoms when he was tired.  
He indicated that he had mild twitching of the left eyelid, a 
droopiness of the left side of the face, and ptosis of the 
left eye.  He denied diplopia, hyper-lacrimation, hearing 
changes, or increased sensitivity to hearing otherwise.  He 
had no difficulty with smelling, tasting, chewing, or 
swallowing.  There was no involvement inside the mouth.  
There were no paresthesias on an ongoing basis.  There was no 
involvement of the arms, legs, balance, or coordination.  

In a May 1998 statement, the veteran stated that involvement 
of the cranial nerve had resulted in atrophy, sensory 
disturbances, and persistent tinnitus.  He maintained that he 
was entitled to a 20 percent disability rating for severe 
incomplete paralysis of the facial nerve.


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for the residuals of herpes zoster.  Therefore, his 
claim continues to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1999).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1999).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain.  There is also no indication that 
there has been a material change in the severity of his 
disability, requiring another VA examination.  There is 
sufficient evidence is of record to rate the veteran's 
service-connected disability properly.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
that a veteran may have separate and distinct manifestations 
attributable to the same injury, which should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The veteran's residuals of Ramsay Hunt Syndrome are currently 
evaluated under Diagnostic Code 7816-8207 as 10 percent 
disabling.  The service-connected disorder of herpes zoster 
(Ramsay Hunt Syndrome) does not have a specific diagnostic 
code.  Ramsay Hunt Syndrome affects the facial and auditory 
nerves, with herpetic lesions of the external ear or tympanic 
membrane, homolateral facial paralysis, and possibly auditory 
symptoms.  S. Michael Marcy and Sidney Kibrick, Varicella and 
Herpes Zoster, in INFECTIOUS DISEASES, 889-891 (Paul D. 
Hoeprich, M.D., ed., Harper & Row, 3rd ed., 1983) (hereafter 
"Infectious Diseases").  

When a veteran is diagnosed with an unlisted condition, it 
must be rated under a closely related disease or injury where 
the affected functions, anatomical location, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (1999).  The 
hyphenated diagnostic code in this case indicates that 
residuals of herpes zoster is rated as a skin disorder under 
Diagnostic Code 7816 (analogous to psoriasis) with paralysis 
of the seventh (facial) cranial nerve under Diagnostic Code 
8207 as a residual condition.  

The regulations indicate that, unless otherwise provided, 
diagnostic codes 7807 through 7819 are rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806 for eczema, a zero percent disability rating is 
warranted where there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent disability rating is warranted for 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  In order to warrant a 30 percent 
evaluation, the evidence would have to show constant 
exudation or itching, extensive lesions, or marked 
disfigurement, and a 50 percent disability rating is 
warranted for ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or if it is 
exceptionally repugnant.

The most distinctive feature of herpes zoster is localization 
of the rash, which is usually limited to the area of the skin 
innervated by a single sensory ganglion.  Michael N. Oxman, 
M.D., Herpes Zoster, in MEDICAL MICROBIOLOGY AND INFECTIOUS 
DISEASES, 1663-1670 at 1666 (Abraham I. Braude, M.D., Ph.D., 
ed., W.B. Saunders Company, 1981) (hereafter "Medical 
Microbiology").  As discussed above, the veteran's herpes 
zoster affected the seventh cranial nerve, and the rash was 
along the left side of the neck and behind the left ear.

Any skin-related symptomatology from recurrences of the 
herpes zoster would clearly be a separate and distinct 
residual of this disease, and the veteran could receive a 
separate disability rating for such symptoms without 
violating the provisions of 38 C.F.R. § 4.14.  However, the 
veteran has not met the criteria for a minimum disability 
rating under Diagnostic Code 7806.  Although he has stated 
that he has had recurrences of the rash, he has classified 
the outbreaks as mild, and there is no objective evidence 
supporting his contention.  His service medical records 
indicated that the skin lesions had resolved within a few 
months, and VA examination in 1998 showed no evidence of skin 
rashes or lesions.  Therefore, this diagnostic code does not 
provide the basis for a higher rating.

Disability ratings for nerve impairment are based on the 
proportion of impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.120 (1999).  The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  See 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves (1999).  The ratings for cranial nerve impairment are 
for unilateral involvement.  Id.  Diagnostic Code 8207, for 
impairment of the seventh (facial) cranial nerve, provides a 
10 percent disability rating for moderate incomplete 
paralysis, a 20 percent disability rating for severe 
incomplete paralysis, and a 30 percent disability rating for 
complete paralysis.  The determination as to the severity of 
incomplete paralysis of the seventh cranial nerve depends 
upon the relative loss of innervation of the facial muscles.  
38 C.F.R. § 4.124a, Diagnostic Code 8207 (1999).  

Any nerve-related symptomatology attributable to the herpes 
zoster would clearly be a separate and distinct residual of 
this disease, and the veteran could receive a separate 
disability rating for such symptoms without violating the 
provisions of 38 C.F.R. § 4.14.  The veteran does not have 
complete paralysis of the seventh cranial nerve.  There is no 
indication that his complaints of occasional electric-like 
sensations and mild left eye ptosis (drooping of left eye) 
could reasonably be classified as severe, based on the fact 
that medical professionals have classified this as "slight" 
or "mild."  There is no evidence of motor deficit or 
weakness of the facial muscles.  Therefore, this diagnostic 
code does not provide the basis for a higher rating.

The veteran argues that his residuals of herpes zoster also 
include tinnitus and decreased hearing.  Assignment of 
disability ratings for tinnitus and decreased hearing as 
residuals of the service-connected herpes zoster has not been 
considered by the RO.  If there were additional disability 
attributable to these conditions, the veteran would be 
entitled to separate disability ratings.  The veteran is 
seeking an increased rating for his service-connected 
residuals of herpes zoster, and the tinnitus and decreased 
hearing are allegedly manifestations of that disability.  
Therefore, the Board finds that the issue of the evaluations 
to be assigned any decreased hearing or tinnitus is 
reasonably raised in the records and is inextricably 
intertwined with the issue of the increased rating before the 
Board.  Accordingly, consideration will be given to whether a 
separate evaluation for tinnitus and decreased hearing should 
be assigned under applicable diagnostic codes.  See Esteban, 
6 Vet. App. at 261-262; 38 C.F.R. § 4.14 (1999).

The veteran has been granted service connection for bilateral 
hearing loss, with assignment of a zero percent disability 
rating.  He could not, therefore, receive a separate rating 
for any decreased hearing attributable to the herpes zoster, 
since this is the same symptomatology regardless of its 
etiology.  38 C.F.R. § 4.14 (1999).

The veteran indicated during his VA examinations that he has 
tinnitus.  Ramsay Hunt Syndrome consists of facial palsy in 
combination with herpes zoster of the external ear or 
tympanic membrane, with or without tinnitus, vertigo, and 
deafness, resulting from involvement of the facial and 
auditory nerves.  Medical Microbiology at 1667.  The tinnitus 
from herpes zoster may be prolonged or permanent.  Infectious 
Diseases at 889.  The manifestations attributable to tinnitus 
(i.e., ringing in the ears), although arising from the 
service-connected herpes zoster, are separate and distinct 
from the skin and nerve related symptomatology for which the 
veteran is being compensated under Diagnostic Code 7816-8207.  

There are two diagnostic codes potentially applicable to 
tinnitus.  Diagnostic Code 8046 provides a 10 percent 
disability rating and no more for purely subjective 
complaints including tinnitus that are recognized as 
symptomatic of properly diagnosed cerebral arteriosclerosis 
(a disease of the central nervous system). 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, for any date prior to June 10, 1999, the Board 
cannot apply the revised regulations.

Under the old rating criteria, Diagnostic Code 6260 provided 
a 10 percent disability rating and no more for persistent 
tinnitus that results from head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The amended regulations continue to provide a single 
10 percent disability rating for tinnitus, but the only 
requirement is that the tinnitus be recurrent.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1999).  The proposed amendment 
to the regulations indicated that tinnitus is a subjective 
sensation which, under certain circumstances, comes and goes.  
59 Fed. Reg. 17297 (April 12, 1994).  The requirement that 
the tinnitus be "recurrent" means that it might not always 
be present, but that it returns at regular intervals.  Id.  
It was also noted that tinnitus can be caused by a number of 
conditions, including injuries, acute diseases and drug 
reactions.  Id.  The restriction that tinnitus result from 
trauma was eliminated since the severity of disability from 
tinnitus does not depend on its origin.  Id.

The veteran cannot be granted an evaluation for his tinnitus 
under Diagnostic Code 8046, since it is not symptomatic of 
cerebral arteriosclerosis in accordance with the rating 
criteria.  Moreover, an evaluation for tinnitus cannot be 
assigned under the "old" version of Diagnostic Code 6260 
since his tinnitus is not the result of head injury, 
concussion, or acoustic trauma.  However, the "new" version 
of Diagnostic Code 6260 provides a 10 percent disability 
rating for tinnitus that results from an acute disease, such 
as the veteran's service-connected herpes zoster.  The only 
question under the new regulations is whether his tinnitus is 
recurrent.  Based on his statements, his tinnitus is clearly 
recurrent and is, at times, distracting to him.

Accordingly, the evidence supports the assignment of a 
separate 10 percent disability evaluation under Diagnostic 
Code 6260 for the tinnitus from the service-connected Ramsay 
Hunt Syndrome, since the veteran's complaints are consistent 
with the medically recognized residuals of this disease.  
Accordingly, a separate 10 percent rating will be granted, to 
be combined with the rating under Diagnostic Code 7816-8207.  
See 38 C.F.R. § 4.25 (1999).  The 10 percent disability 
rating for the veteran's tinnitus is effective from June 11, 
1999, the date as of which the rating criteria were amended 
to provide evaluation for tinnitus resulting from acute 
diseases.  See Rhodan.

ORDER

Entitlement to a disability rating higher than 10 percent for 
left facial paralysis and pruritic rash as residuals of 
herpes zoster (Ramsay Hunt Syndrome) is denied.

Entitlement to a separate 10 percent evaluation for tinnitus 
as a residual of herpes zoster (Ramsay Hunt Syndrome) is 
granted from June 11, 1999, subject to the applicable 
regulations governing the payment of monetary benefits.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

As discussed above, an April 1998 rating decision, in 
pertinent part, determined that the evaluations assigned for 
the veteran's service-connected epididymitis, hematuria, and 
left renal cyst mass; right calcaneal spur and plantar 
fasciitis; and residuals of right knee meniscectomy were not 
permanent since there was a likelihood of improvement and 
indicated that these evaluations were subject to a future 
review examination.  In his May 1998 statement, the veteran 
disagreed with this conclusion, stating that these conditions 
should be considered permanent.  See 38 C.F.R. § 
3.327(b)(2)(iii) (1999) (once permanence is established, a 
veteran need not undergo further VA examinations in order to 
retain his disability rating for the permanent disability).  
This document, filed at the RO, would be timely as a notice 
of disagreement with the April 1998 rating decision.

In his substantive appeal, the veteran argued that he was 
entitled to a separate evaluation for his service-connected 
right foot and right knee disorders under Diagnostic Code 
5003 for limitation of motion associated with arthritis of 
two major joints.  The RO failed to consider whether 
evaluation of these conditions might be appropriate under 
Diagnostic Code 5003 in the April 1998 rating decision.  In 
his May 1998 statement, the veteran indicated that he was 
restating the point made in his appeal that his right foot 
condition coupled with his right knee condition warranted a 
20 percent disability rating under Diagnostic Code 5003 for 
disability of two major joints.  The Board construes the 
veteran's May 1998 statement to be a notice of disagreement 
with the failure of the RO to consider and adjudicate this 
issue.  See Isenbart v. Brown, 7 Vet. App. 537 (1995) (NOD 
can attach to an RO's failure to adjudicate a claim which was 
properly before it so long as the NOD can be fairly read as 
encompassing the RO's failure to adjudicate that particular 
claim); Garlejo v. Brown, 10 Vet. App. 229 (1997).

It is proper to remand these claims because the veteran has 
not been provided a statement of the case on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, these claims are REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to permanent 
disability ratings for the service-
connected epididymitis, hematuria, and 
left renal cyst mass; right calcaneal 
spur and plantar fasciitis; and residuals 
of right knee meniscectomy, and 
entitlement to a disability rating under 
Diagnostic Code 5003 for the service-
connected right foot and right knee 
disorders.  Notify the veteran that, if 
these issues are not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  Allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The case is to be returned 
only if the veteran perfects an appeal as to the issues 
listed in the remand instructions above.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






